PER CURIAM.
The patents were fully considered on a full record at final hearing by Judge Van Valkenburg in the Western District of Missouri; both were sustained and infringement found. Kryptok Company v. Stead Lens Company, 207 Fed. 85.
In granting the injunction now appealed from Judge Hazel followed the opinion in that cause as to the position of the patents in the art. That cause was appealed to the Circuit Court of Appeals for the Eighth Circuit (214 Fed. 368, 131 C. C. A. 144) and we have now received from the clerk of that court a certified copy of the opinion, in all respects affirming the opinion of Judge Van Valkenburg. In these circumstances we deem it our duty to affirm the order.
With the decisions of the District Court and o'f the Circuit Court of Appeals in their favor the presumption of the validity of the patents is too strong to be overcome, especially upon a motion for a preliminary injunction and upon a record substantially similar to the one in the Eighth Circuit.
Should a different conclusion be reached it should only be after a. full consideration at final hearing.
The order is affirmed with costs.